           Case 1:20-cv-05387-AKH Document 56 Filed 03/31/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 RODNEY GONEY, et al.,                                           :
                                                                 :
                                 Plaintiffs,                     :   ORDER DENYING MOTION
                                                                 :   TO STRIKE
              v.
                                                                 :
                                                                 :   20 Civ. 5387 (AKH)
 SUTTONPARK CAPITAL LLC, et al.,                                 :
                                                                 :
                                 Defendants.                     :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On January 19, 2021, I dismissed the complaint, and judgment was entered. See

ECF Nos. 45, 46. On January 29, 2021, Plaintiffs filed a notice of appeal. See ECF No. 48.

Defendants now ask me, by impermissible letter motion, to strike allegations of the complaint

that were insufficiently supported in the first instance. See ECF No. 49. Defendants anticipate

that Plaintiffs’ brief to the Court of Appeals will contain scandalous matters.

                 The judgment of dismissal in favor of Defendants, and Plaintiffs’ appeal divests

me of jurisdiction. Furthermore, a district judge cannot dictate what may, or may not, appear in

a brief to the Court of Appeals. Defendants’ letter motion to strike is therefore denied. The

Clerk of Court shall terminate the open motions (ECF Nos. 49, 50, 52).



                 SO ORDERED.

Dated:           March 31, 2021                      ________/s/ Alvin K. Hellerstein______
                 New York, New York                       ALVIN K. HELLERSTEIN
                                                          United States District Judge
